HOLLAND, District Judge.
This is a motion on behalf of the respondent to be allowed to take out a portion or the whole of a fund remaining in the registry of the court, and to substitute a bond for such amount as is taken out. The practice heretofore, in cases of this kind, in this district, so far back as it can be ascertained, has been to distribute the fund in the registry in accordance with the provisions of the rules of court Nos. 57 and 58 in admiralty. Numerous applications have been made, which have heretofore been refused. I am not, therefore, inclined by this order to establish a new practice.
The application is therefore refused.